Citation Nr: 1303057	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-33 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 18, 2008, for the assignment of a higher 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from May 1967 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) in connection with an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded a higher 100 percent rating for PTSD effective July 18, 2008.  A notice of disagreement was received in November 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.  (The Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his PTSD in December 2005, but he withdrew the TDIU claim in September 2008 before it was ever adjudicated by the RO.)

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date earlier than July 18, 2008, for the assignment of a 100 percent rating for his PTSD.

Service connection for PTSD was granted in a November 2005 rating decision, with the award of a 30 percent rating effective May 9, 2003.  The Veteran filed a timely notice of disagreement in February 2006 with regard to the rating assigned.  In an April 2007 rating decision and accompanying statement of the case, the RO awarded a higher 50 percent rating for PTSD effective February 13, 2006.  The Veteran filed a timely substantive appeal in April 2007 with regard to the rating assigned.  In an August 2008 rating decision, the RO awarded a higher 70 percent rating for PTSD effective June 1, 2007, and a higher 100 percent rating for PTSD effective July 18, 2008.  The Veteran filed a timely notice of disagreement with regard to the effective date assigned for the 100 percent rating, resulting in the current appeal.

In a July 2008 statement, the Veteran noted that records relevant to his claim "can be obtained or requested from the Fayetteville VA Medical Center [VAMC] in Fayetteville, N.C. [North Carolina]."  Currently, the only VA medical reports of record that are relevant to the current PTSD claim are three PTSD examination reports (dated in October 2005, March 2007, and July 2008), all from the Salisbury, North Carolina VAMC.  The other VA medical reports of record (consisting of outpatient treatment reports dating from August 2007 through August 2008 from the Fayetteville VAMC; an erectile dysfunction examination report dated in October 2011 from QTC Medical Services (in Virtual VA); and outpatient treatment reports dating from January 2011 through March 2012 from the Fayetteville VAMC (in Virtual VA)) are not relevant to the Veteran's current PTSD claim and do not document any VA psychiatric treatment for PTSD.

The Board finds that action must be taken to ensure that the complete set of the Veteran's VA treatment records are available for review.  As VA medical records are constructively of record and must be obtained, the RO should obtain outstanding VA treatment records from May 2003 (when he initially filed his claim for service connection for PTSD) to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO/AMC should make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his PTSD since May 2003 (including specifically from the Fayetteville VAMC).

2.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal.  The RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

